4/29/2020                            (3) Inbox | jasonleevandyke@protonmail.com
             Case 6:20-mc-00009-JDK Document        4-7 Filed 06/04/20 Page     | ProtonMail
                                                                                        1 of 2 PageID #: 48


 RE: [EXT]Reciprocal Discipline - Texas
 Received: Wednesday, April 29, 2020 7:29 AM

 From: Bill Ross rossb@dcodc.org

 To: Jason L. Van Dyke jasonleevandyke@protonmail.com


 Thank you. I’ll get this logged in and will try to have things run as concurrently as possible. I can’t guarantee that
 the disciplinary system will be moving very smoothly right now but the Court seems to be moving on some things.



 Bill Ross

 Assistant Disciplinary Counsel
 Office of Disciplinary Counsel

 515 5th Street, N.W., Room 117

 Washington, DC 20001

 (202) 638-1501

 rossb@dcodc.org



 From: Jason L. Van Dyke <jasonleevandyke@protonmail.com>
 Sent: Tuesday, April 28, 2020 9:21 PM
 To: Bill Ross <rossb@dcodc.org>
 Subject: [EXT]Reciprocal Discipline - Texas



 Dear Mr. Ross:



 Pursuant to our agreement, I am tendering to you a copy of the agreed judgment that has been reached in Texas
 case, which is identical to the discipline pending against me in Washington D.C. in Board Docket 19-BD-045. By
 this correspondence, you are notified that I consent to reciprocal discipline in the District of Columbia. it is my
 understanding that I have been on interim suspension for some time and I am not sure of the period of time that I
 have been on interim suspension can be credited toward any portion of reciprocal discipline to be imposed. I am
 available by telephone at 940-305-9242 if you wish to discuss.



 Naturally, once I receive a copy of a fully signed order, I will provide you with a copy. I simply wanted to provide you
 with what was agreed to in Texas in advance because, as I am sure you can understand, I am quite upset about
 any discipline being imposed for a crime that I did not commit and am eager to put this matter behind me.

 .

 Jason L. Van Dyke

 PO Box 2618

 Decatur, TX 76234

https://mail.protonmail.com/inbox/td8c1Z52mTyX0DOx_faGV4BHvVSOsdEu_PpvcG7ueNx1IOjK54wJpXYMvJUTZ0ZwpnkpGXh6zqjp-e-ACdBj8w==   1/2
4/29/2020                           (3) Inbox | jasonleevandyke@protonmail.com
            Case 6:20-mc-00009-JDK Document        4-7 Filed 06/04/20 Page     | ProtonMail
                                                                                       2 of 2 PageID #: 49
 E - jasonleevandyke@protonmail.com




 Sent with ProtonMail Secure Email.




https://mail.protonmail.com/inbox/td8c1Z52mTyX0DOx_faGV4BHvVSOsdEu_PpvcG7ueNx1IOjK54wJpXYMvJUTZ0ZwpnkpGXh6zqjp-e-ACdBj8w==   2/2
